United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1090
                         ___________________________

                                    Arizona Hall

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                     Josh Hawley, Missouri Attorney General

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: June 13, 2017
                               Filed: June 19, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and RILEY, Circuit Judges.
                           ____________

PER CURIAM.

       On March 2, 2016, Arizona Hall filed a complaint in the United States District
Court for the Eastern District of Missouri. He cited, among other statutes, 28 U.S.C.
§§ 2241 and 2254, and 42 U.S.C. § 1983, and he claimed that he received ineffective
assistance of counsel and suffered due process violations in proceedings underlying
two separate criminal convictions that he incurred in 2013. Mr. Hall sought habeas
corpus relief, discharge of his convictions and sentences, and restitution. The district
court instructed Mr. Hall to file an amended complaint raising only his civil rights
claims, and directed the court clerk to send him a section 2254 form to use if he
wished to file a separate habeas petition. See Hall v. State, No. 4:16-cv-00291-CDP
(E.D. Mo. Sept. 9, 2016) (Hall 1).

        Two weeks later Mr. Hall filed a section 2254 petition challenging both 2013
convictions; the court directed him to file an amended petition addressing only one
conviction, and Mr. Hall complied. Thereafter, the court ordered Mr. Hall to show
cause as to why the amended petition should not be dismissed as untimely. Attaching
a copy of his Hall 1 filing, Mr. Hall argued that his claims were timely because he had
first raised them before the limitations period expired. The district court dismissed
the petition as untimely.

       Upon careful review, we note that the district court did not discuss whether the
claims in the amended petition relate back to those raised in Hall 1, which appears to
have been filed within the limitations period. See Dodd v. United States, 614 F.3d
512, 515 (8th Cir. 2010) (claims in amended habeas petition relate back to original
petition when they arise out of “same conduct, transaction, or occurrence” set forth
in original petition and are tied to “common core of operative facts”). We vacate the
order of dismissal and remand for the district court to consider the relation-back issue
and—if the petition is deemed timely—the merits of Mr. Hall’s claims, including any
procedural default. We express no opinion on these questions.
                        ______________________________




                                          -2-